Case 20-41308           Doc 125     Filed 03/13/20 Entered 03/13/20 10:00:30             Main Document
                                                Pg 1 of 5


                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

     In re:                                           )   Chapter 11
                                                      )
     FORESIGHT ENERGY LP, et al.,                     )   Case No. 20-41308-659
                                                      )
                            Debtors.                  )   Jointly Administered
                                                      )
                                                      )   Related Docket No.: 34

                           ORDER GRANTING LEAVE TO EXCEED
                    THE PAGE LIMITATIONS IN THEIR FIRST DAY MOTIONS

              Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an order (this “Order”), pursuant to sections 105(a), 363,

 and 507 of the Bankruptcy Code and Bankruptcy Rules 6003 and 6004, authorizing the Debtors to

 exceed the page limitations in their First Day Motions, all as more fully described in the Motion;

 and it appearing that this Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§

 157 and 1334 and Rule 81-9.01(B)(1) of the Local Rules of the United States District Court for

 the Eastern District of Missouri; and it appearing that venue of the Debtors’ chapter 11 cases and

 the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that

 this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that proper and

 adequate notice of the Motion has been given and that no other or further notice is necessary; and

 a hearing having been held to consider the relief requested in the Motion; and upon consideration

 of the First Day Declarations; and upon the record of the hearing and all of the proceedings had

 before the Court; and the Court having found and determined that the relief sought in the Motion

 is in the best interests of the Debtors, their estates, their creditors and all other parties in interest;



 1            Capitalized terms used but not otherwise defined in this Order shall have the meanings
              ascribed to them in the Motion.
Case 20-41308       Doc 125      Filed 03/13/20 Entered 03/13/20 10:00:30              Main Document
                                             Pg 2 of 5


 and that the legal and factual bases set forth in the Motion establish just cause for the relief granted

 herein; and after due deliberation and sufficient cause appearing therefor:

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED to the extent set forth herein.

        2.      The Debtors are authorized, if necessary, to exceed the page limitations set forth in

 Local Bankruptcy Rule 9004(C) with respect to the following First Day Motions:

                a. Debtors’ Motion for Entry of an Order Authorizing Joint Administration of
                   Chapter 11 Cases [Docket No. 3];

                b. Debtors’ Motion for Entry of an Order (A) Extending the Time to File Schedules
                   and Statements; (B) Extending the Time to Schedule the Meeting of Creditors;
                   (C) Partially Waiving the Requirements to (I) File Equity Lists and (II) Provide
                   Notice to Equity Security Holders; (D) Authorizing the Debtors to File a
                   Consolidated List of the Debtors’ 30 Largest Unsecured Creditors;
                   (E) Authorizing the Debtors to File a Consolidated and Redacted List of
                   Creditors in Lieu of Submitting Separate and Reformatted Creditor Matrices
                   for Each Debtor; (F) Approving the Form and Manner of Notifying Creditors
                   of Commencement of These Chapter 11 Cases; and (G) Granting Related Relief
                   [Docket No. 10];

                c. Debtors’ Motion for Entry of an Order (A) Establishing Procedures for Interim
                   Compensation and Reimbursement of Expenses of Retained Professionals and
                   (B) Granting Related Relief [Docket No. 14];

                d. Debtors’ Motion for Entry of Interim and Final Orders Determining Adequate
                   Assurance of Payment for Future Utility Services [Docket No. 13];

                e. Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing
                   Payment of Prepetition Taxes and Fees and (B) Granting Related Relief
                   [Docket No. 12];

                f. Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing the
                   Debtors to (I) Maintain, Continue, and Renew Their Existing Insurance
                   Program and (Ii) Honor Certain Prepetition Obligations in Respect Thereof
                   and (B) Granting Related Relief [Docket No. 11];

                g. Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing the
                   Debtors to Maintain Existing Customer Programs and Honor Certain
                   Prepetition Obligations Related Thereto and (B) Granting Related Relief
                   [Docket No. 7];


                                                    2
Case 20-41308   Doc 125    Filed 03/13/20 Entered 03/13/20 10:00:30           Main Document
                                       Pg 3 of 5



            h. Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing the
               Debtors to (I) Perform Under Existing Coal Sale Contracts in the Ordinary
               Course of Business and (I) Enter Into and Perform Under New Coal Sale
               Contracts in the Ordinary Course of Business and (B) Granting Related Relief
               [Docket No. 8];

            i. Debtors’ Motion for Entry of an Order (A) Establishing Certain Notice, Case
               Management, and Administrative Procedures and (B) Granting Related Relief
               [Docket No. 16];

            j. Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing Debtors
               to Pay Prepetition Wages and Workforce Obligations, (B) Authorizing Debtors
               to Maintain Workforce Programs and Pay Related Obligations, and (C)
               Granting Related Relief [Docket No. 6];

            k. Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing Debtors
               to Continue and Renew Surety Bond Program and (B) Granting Related Relief
               [Docket No. 9];

            l. Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing Debtors
               to Pay Prepetition Claims of Trade and Lien Claimants and Authorizing
               Payment Procedures Related Thereto, (B) Authorizing Debtors to Pay Royalty
               and Leasehold Claims, (C) Granting Administrative Expense Priority Status to
               Outstanding Orders, and (D) Granting Related Relief [Docket No. 5];

            m. Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing
               Continued Use of the Debtors’ Existing Cash Management System;
               (B) Authorizing Use of Existing Bank Accounts and Business Forms;
               (C) Granting a Limited Waiver of Requirements of Section 345(B) of the
               Bankruptcy Code; (D) Authorizing Continuation of Ordinary Course
               Intercompany Transactions; (E) Granting Administrative Expense Priority
               Status to Postpetition Intercompany Claims; and (F) Granting Related Relief
               [Docket No. 4];

            n. Debtors' Motion for Interim and Final Orders (A) Authorizing the Debtors to
               (I) Obtain Post-Petition Financing, (II) Grant Senior Secured Priming Liens
               and Superpriority Administrative Expense Claims, and (III) Utilize Cash
               Collateral, (B) Granting Adequate Protection to the Prepetition Secured
               Parties, (C) Modifying the Automatic Stay; (D) Scheduling Final Hearing; and
               (D) Granting Related Relief [Docket No. 29];

            o. Debtors’ Application for Entry of an Order Authorizing the Retention and
               Employment of Paul, Weiss, Rifkind, Wharton & Garrison LLP as Counsel to
               the Debtors and Debtors in Possession Effective as of the Petition Date [Docket
               No. 33];


                                            3
Case 20-41308       Doc 125     Filed 03/13/20 Entered 03/13/20 10:00:30             Main Document
                                            Pg 4 of 5



                p. Debtors’ Application Pursuant to Sections 327(A) and 329(A) of the
                   Bankruptcy Code, Bankruptcy Rules 2014(A) and 2016(B), and Local
                   Bankruptcy Rules 2014(A) and 2016-1, for an Order Authorizing the Debtors
                   to Retain and Employ Armstrong Teasdale LLP as Co-Counsel Effective as of
                   the Petition Date [Docket No. 19];

                q. Debtors’ Application for Authority to Employ and Retain Jefferies LLC as
                   Investment Banker for the Debtors Nunc Pro Tunc to the Petition Date [Docket
                   No. 32];

                r. Debtors’ Application for Authority to Employ and Retain FTI Consulting, Inc.
                   as Restructuring Financial Advisor to the Debtors Nunc Pro Nunc to the
                   Petition Date [Docket No. 31].

                s. Debtors’ Application for Entry of an Order Authorizing the Retention and
                   Employment of Prime Clerk, LLC as Claims and Noticing Agent and
                   Administrative Advisor for the Debtors and Debtors and Possession Effective
                   as of the Petition Date [Docket No. 20].

                t. Debtors’ Motion for Entry of an Order Authorizing the Retention and
                   Compensation of Certain Professionals Utilized in the Ordinary Course of
                   Business [Docket No. 15].

        3.      Notice of the Motion as provided therein is hereby deemed good and sufficient
 notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Bankruptcy
 Rules are satisfied by such notice.
        4.      The notice requirements of Bankruptcy Rule 9006(d) and any applicable Local
 Bankruptcy Rules are waived for the Motion.
        5.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order
 shall be immediately effective upon its entry.
        6.      No later than 2 business days after the date of this Order, the Debtors shall serve on
 the Notice Parties (a) a copy of the Order and shall file a certificate of service no later than 24
 hours after service.

                                                               KATHY A. SURRATT-STATES
                                                                Chief U.S. Bankruptcy Judge
 DATED: March 13, 2020
 St. Louis, Missouri
 jjh




                                                  4
Case 20-41308     Doc 125    Filed 03/13/20 Entered 03/13/20 10:00:30   Main Document
                                         Pg 5 of 5




 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 John G. Willard, MO 67049
 Kathryn R. Redmond, MO 72087
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@atllp.com
 Email: jwillard@atllp.com
 Email: kredmond@atllp.com

 Paul M. Basta (admitted pro hac vice)
 Alice Belisle Eaton (admitted pro hac vice)
 Alexander Woolverton (admitted pro hac vice)
 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: (212) 373-3000
 Fax: (212) 757-3990
 Email: pbasta@paulweiss.com
        aeaton@paulweiss.com
        awoolverton@paulweiss.com

 Proposed Counsel to the Debtors and Debtors in Possession




                                              6
